        Case 1:18-cv-01339-CRC Document 39 Filed 11/01/18 Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
                    __________________
                                       )
JAMES PRICE,                           )
                                       )
                    Plaintiff,         )
                                       )
      v.                               )  Civil Action No. 18-1339 (CRC)
                                       )
UNITED STATES DEPARTMENT               )
OF JUSTICE, et al.,                    )
                                       )
                    Defendants.        )
____________________________________)


   DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
       Defendants, the U.S. Department of Justice (“DOJ” or the “Department”), the Attorney

General of the United States, and the Archivist of the United States (collectively, “Defendants”),

by and through undersigned counsel, respectfully submits this Answer to Plaintiff’s Second

Amended Complaint. Defendants first provide their affirmative defenses and then respond

specifically to each numbered paragraph of the complaint by admitting, denying, and averring as

described below.

                                       FIRST DEFENSE

       The Complaint fails to state a claim upon which relief can be granted.

                                     SECOND DEFENSE

       Plaintiff is not entitled to compel the production of records protected from disclosure by

one or more of the exemptions to the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, or

the Privacy Act (“PA”), 5 U.S.C. § 552a.
         Case 1:18-cv-01339-CRC Document 39 Filed 11/01/18 Page 2 of 15




                                       THIRD DEFENSE

       The Court lacks subject matter jurisdiction over some or all of the claims alleged in the

Amended Complaint.       Specifically, Plaintiff added a Federal Records Act claim under the

Administrative Procedures Act (¶¶ 22-33, 38-57), thereby adding two additional defendants (the

Attorney General and the Archivist), which is beyond the scope of the initial FOIA complaint.

                      RESPONSES TO NUMBERED PARAGRAPHS 1

1.     Paragraph 1 amounts to a characterization of the Complaint, to which no response is

required.

2.     Paragraph 2 amounts to a characterization of the Complaint and conclusions of law, to

which no response is required.

3.     Paragraph 3 amounts to a characterization of the Complaint, to which no response is

required.

4.     Paragraph 4 amounts to a characterization of the Complaint and conclusions of law, to

which no response is required.

5.     Paragraph 5 amounts to a characterization of the Complaint and conclusions of law, to

which no response is required.

6.     Paragraph 6 amounts to a characterization of the Complaint, to which no response is

required.

7.     Defendants admit that Plaintiff submitted a series of FOIA requests with the Department

of Justice. Defendants lack knowledge or information sufficient to form a belief about the truth of




1
 Plaintiff’s Second Amended Complaint does not contain Paragraph 1 to 5 and instead begins with
Paragraph 6. See 2d Amd. Compl. (ECF No. 38-1). For purposes of this Answer, Defendants
assume that Plaintiff intended to restate the allegations set forth in Paragraph 1 to 5 of his First
Amended Complaint (ECF No. 13).
                                                 2
         Case 1:18-cv-01339-CRC Document 39 Filed 11/01/18 Page 3 of 15




the allegation that the Department was required to have collected and preserved records,

documents, information, and data under the legal authorities provided by Plaintiff.

8.      Defendants admit that Plaintiff submitted a FOIA request to the Office of Justice Programs

(“OJP”) by a letter dated May 5, 2017, that DOJ acknowledged Plaintiff’s request on May 16,

2017, and that OJP assigned that request the tracking number 17-00209.

9.      Defendants admit that DOJ provided a response to Plaintiff’s FOIA request number 17-

00209 on May 31, 2017. Defendants deny Plaintiff’s characterization that this was an “initial

response.” The response completed request number 17-00209. Plaintiff appealed DOJ’s response

to the Department’s Office of Information Policy (“OIP”), which affirmed DOJ’s response and

closed the Plaintiff’s appeal on November 11, 2017. See OIP Appeal No. DOJ-AP-2017-006671.

Defendants deny that DOJ’s response did not contain any of the requested records. Defendants

admit that, pursuant to 5 U.S.C. § 552(b)(6), redactions were made to documents provided to the

Plaintiff in response to FOIA request number 17-00209.

10.     Defendants lacks knowledge or information sufficient to form a belief about the truth of

the allegations in this paragraph, such as that it is “well documented” that the records Plaintiff

requested were emails sent by agencies of the “National ICAC-TF Program.” Defendants deny

that DOJ’s statement was “patently false.”

11.     Defendants deny that the “DOJ’s Office of General Counsel” acknowledged Plaintiff’s

appeal on September 19, 2017 and assigned him a tracking number. Plaintiff was assigned a

tracking number by OIP on that date.         Defendants deny that “OGC denied the Plaintiff’s

administrative appeal.” OIP affirmed OJP’s action on Plaintiff’s FOIA request on November 2,

2017.




                                                3
        Case 1:18-cv-01339-CRC Document 39 Filed 11/01/18 Page 4 of 15




12.    Defendants admit that Plaintiff filed a second FOIA request dated October 31, 2017, that

DOJ acknowledged this request on November 8, 2017, and assigned it the tracking number 18-

00059. Defendants further aver that part of Request Number 18-00059 was referred to the

Department of Justice Criminal Division, not the United States Attorney's Office, on November 8,

2017, which assigned the Request Number CRM-300634425.

13.    Defendants deny that DOJ refused to provide any further responses to Plaintiff’s requests

following service of his lawsuit on December 7, 2017. Plaintiff’s first request, number 17-00209,

had already been completed and affirmed on appeal by OIP. Plaintiff was provided a letter from

OJP dated February 2, 2018 (i.e., after December 7, 2017), stating that request number 18-00059

was completed and that no responsive documents were found. Further, OJP referred relevant

portions of his request to the Criminal Division of the Department.

14.    Defendants deny that DOJ failed to provide a timely response.

15.    Defendants deny that DOJ “refused to provide” the records Plaintiff requested. Defendants

admit that DOJ did not provide Plaintiff a Vaughn Index of redactions made to the records but

deny that DOJ was required to do so. Defendants further aver that the Criminal Division continues

to process Request Number CRM-300634425 and has not yet issued a final response. The

remaining allegations of paragraph 15 are denied.

16.    Defendants admit that OJP provided a response to Plaintiff’s FOIA request dated May 7,

2018, and assigned it a tracking number 18-00288. Defendants deny that DOJ stated “there were

no records” but rather stated that its program office stated it did not have records responsive to

Plaintiff’s request for “the MOUs.” OJP provided other documents responsive to Plaintiff’s FOIA

request number 18-00288, which were redacted according to the statutory FOIA exemptions.

Plaintiff appealed OJP’s response to this request and his appeal is currently being processed. The



                                                4
         Case 1:18-cv-01339-CRC Document 39 Filed 11/01/18 Page 5 of 15




other allegations in this paragraph do not set forth a claim for relief or aver facts in support of a

claim to which a response is required.

17.    Defendants admit that Plaintiff appealed OJP’s response to FOIA request number 18-00288

in a letter dated August 8, 2018. OIP assigned this appeal the tracking number DOJ-AP-2018-

007513. On September 26, 2018, OIP remanded this appeal to OJP for further processing of

responsive records. Defendants deny that it failed to respond within the time allotted by 5 U.S.C.

§ 552(a)(6)(C).

18.    Defendants admit that Plaintiff filed a FOIA request with OJP on January 10, 2018, that

sought, among other things, financial information of the Internet Crimes Against Children Task

Forces. Defendants deny that OGC assigned this request the tracking identifier OJP-AP-18-00136.

OJP assigned this request the tracking number 18-00136 and provided the Plaintiff an interim

response on April 11, 2018.       Defendants deny that DOJ letter stated “additional response

documents were located and would be sent ‘upon complete [or processing].’” Rather, DOJ’s letter

stated that “[a]dditional documents are being processed and will be sent upon completion.”

Defendants admit that on June 29, 2018, DOJ provided a final response to Plaintiff’s FOIA request

number 18-00136. This final response included accounting codes requested by the Plaintiff.

Defendants deny that DOJ “reversed” a previous statement.

19.    Defendants admit Plaintiff appealed OJP’s response to FOIA request number 18-00136.

OIP assigned tracking number DOJ-AP-2018-007514 to his appeal. Defendants deny that a

decision was “due on or before September 6, 2018.” Defendants deny that DOJ failed to respond

within a time period allotted by 5 U.S.C. § 552(a)(6)(C). On September 25, 2018, OIP affirmed

OJP’s response to Plaintiff’s FOIA request number 18-00136 and determined that OJP’s response

was correct and that it conducted an adequate, reasonable search for responsive records.



                                                 5
         Case 1:18-cv-01339-CRC Document 39 Filed 11/01/18 Page 6 of 15




20.    Defendants deny that Plaintiff filed eight FOIA requests with OJP between January 31,

2018, and June 10, 2018. In addition to three FOIA requests filed on May 5, 2017, October 31,

2017, and January 10, 2018, respectively, Plaintiff filed six FOIA requests within the time period

indicated by the Plaintiff and then an additional request on August 1, 2018. Defendants admit that

Plaintiff’s numerous FOIA requests were categorized under “unusual circumstances” because

Plaintiff sought records located in offices outside OJP’s FOIA office. Defendants deny that DOJ

“failed to articulate any of the factors set forth in the statute to justify the alleged unusual

circumstances.” The FOIA statute states that “unusual circumstances” means “the need to search

for and collect the request records from field facilities or other establishments that are separate

from the office processing the request.” See 5 U.S.C. § 552(a)(6)(B)(iii). Plaintiff’s letters to

Plaintiff in response to his FOIA requests articulated that the Plaintiff had to search for records in

offices separate from the office processing the request, which meets the statutory definition for

“unusual circumstances.” Defendants deny that electing to designate a request as meeting the

statutory definition of “unusual circumstances” is a practice “calculated to violate the statutes [and]

thwart the intent of Congress.” Defendants lack knowledge or information sufficient to form a

belief about the truth of the allegation that DOJ was required to have collected and preserved

records, documents, information, and data sought by Plaintiff in multiple FOIA requests.

21.    Defendants admit that Plaintiff submitted a FOIA request on May 1, 2018, to OJP on behalf

of a fellow prison inmate who, like Plaintiff, was imprisoned on charges of possession and

distribution of child pornography. Defendants lack knowledge or information sufficient to form a

belief about the truth of the allegation that the criminal case against Sheldon Joel Ramnaraine was

a “Federal Bureau of Investigation case.” Defendants admit that Ramnaraine’s criminal case was

prosecuted in the United States District Court of the Middle District of Florida. Defendants lack



                                                  6
          Case 1:18-cv-01339-CRC Document 39 Filed 11/01/18 Page 7 of 15




knowledge or information sufficient to form a belief about the truth of the statement that Plaintiff

has Ramnaraine’s case files and “statements from Seminole County[,] Florida[,] regarding the

DOJ’s possession of all records.” Defendants admit that DOJ applied FOIA exemptions under 5

U.S.C. § 552(b)(7)(E) and (b)(7)(F) in denying Plaintiff’s request for records relating to a fellow

inmate who was also subject of a child pornography investigation. Defendants deny that Plaintiff

appealed DOJ’s denial of this request, which was assigned the tracking number 18-00260.

22.     Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in this paragraph since this paragraph applies to agencies not subject to this

litigation.

23.     Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in this paragraph since this paragraph applies to agencies not subject to this

litigation.

24.     This paragraph contains characterization of a regulation that is not subject this litigation.

The regulation itself is the best evidence of its content and refers the Court to the regulation for a

full and accurate statement of its content. Deny.

25.     This paragraph contains Plaintiff’s conclusion of law to which no response is required.

26.     This paragraph contains Plaintiff’s conclusion of law to which no response is required.

27.     This paragraph contains characterization of a regulation that is not subject this litigation

and Plaintiff’s conclusion of law to which no response is required.

28.     Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in this paragraph since this paragraph applies to agencies not subject to this

litigation.




                                                    7
          Case 1:18-cv-01339-CRC Document 39 Filed 11/01/18 Page 8 of 15




29.     Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in this paragraph since this paragraph applies to agencies not subject to this

litigation.

30.     Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in this paragraph since this paragraph applies to agencies not subject to this

litigation.

31.     This paragraph contains Plaintiff’s conclusion of law to which no response is required.

32.     This paragraph contains Plaintiff’s conclusion of law to which no response is required.

33.     This paragraph contains characterization of a regulation that is not subject this litigation

and Plaintiff’s conclusion of law to which no response is required.

34-36. Paragraphs 34-36 consist of Plaintiff’s characterization of FOIA, to which no response is

required.

37.     This paragraph is Plaintiff’s prayer for relief to which no response is required.

38.     In response to Paragraph 38, Defendant incorporates its responses set forth above.

39.     This paragraph contains characterization of a regulation that is not subject this litigation

and Plaintiff’s conclusion of law to which no response is required.

40.     This paragraph contains characterization of a regulation that is not subject this litigation

and Plaintiff’s conclusion of law to which no response is required.

41.     This paragraph contains characterization of a regulation that is not subject this litigation

and Plaintiff’s conclusion of law to which no response is required.

42.     This paragraph contains conclusion of law to which no response is required.

43.     This paragraph contains characterization of a regulation that is not subject this litigation

and Plaintiff’s conclusion of law to which no response is required.



                                                  8
        Case 1:18-cv-01339-CRC Document 39 Filed 11/01/18 Page 9 of 15




44.    This paragraph contains characterization of a regulation that is not subject this litigation

and Plaintiff’s conclusion of law to which no response is required.

45.    This paragraph contains characterization of a regulation that is not subject this litigation

and Plaintiff’s conclusion of law to which no response is required.

46.    This paragraph contains characterization of a regulation that is not subject this litigation

and Plaintiff’s conclusion of law to which no response is required.

47.    This paragraph contains characterization of a regulation that is not subject this litigation

and Plaintiff’s conclusion of law to which no response is required.

48.    This paragraph contains characterization of a regulation that is not subject this litigation

and Plaintiff’s conclusion of law to which no response is required.

49.    This paragraph contains characterization of a regulation that is not subject this litigation

and Plaintiff’s conclusion of law to which no response is required.

50.    This paragraph contains characterization of a regulation that is not subject this litigation

and Plaintiff’s conclusion of law to which no response is required.

51.    In response to Paragraph 51, Defendant incorporates its responses set forth above.

52.    This paragraph contains characterization of a regulation that is not subject this litigation

and Plaintiff’s conclusion of law to which no response is required.

53.    This paragraph contains characterization of a regulation that is not subject this litigation

and Plaintiff’s conclusion of law to which no response is required.

54.    This paragraph contains characterization of a regulation that is not subject this litigation

and Plaintiff’s conclusion of law to which no response is required.

55.    This paragraph contains characterization of a regulation that is not subject this litigation

and Plaintiff’s conclusion of law to which no response is required.



                                                 9
           Case 1:18-cv-01339-CRC Document 39 Filed 11/01/18 Page 10 of 15




56.    This paragraph contains characterization of a regulation that is not subject this litigation

and Plaintiff’s conclusion of law to which no response is required.

57.    This paragraph contains characterization of a regulation that is not subject this litigation

and Plaintiff’s conclusion of law to which no response is required.

58.    In response to paragraph 58, Defendants restate their responses set forth above.

59.    Deny. In response to FOIA requests numbered 17-00209 and 18-00059, OJP produced

records to the Plaintiff that contain case tracking reports and performance measure reports for the

Internet Crimes Against Children task force program (referred to as sub-items 1 and 2 in Plaintiff’s

paragraph 59). OJP applied redactions pursuant to FOIA exemptions to those records. Records

referenced as sub-items 3 and 4 in Plaintiff’s paragraph 59 have been referred to the Criminal

Division, where the requests are being processed under FOIA request number CRM-300634425.

Criminal Division, admits only that it is processing Request Number CRM-300634425 and has

not yet issued a final response. Plaintiff appealed OJP’s response to FOIA number 17-00209 and

on November 2, 2017, OIP affirmed OJP’s action on this request, stating that OJP properly

withheld certain information because it is protected from disclosure under 5 U.S.C. § 552(b)(6)

and that it is reasonable foreseeable that disclosure of such information would harm the interests

protected by this provision. See OIP Appeal No. DOJ-AP-2017-006671. Defendants deny the

remaining allegations of paragraph 59.

60.    Deny. OJP does not have documents responsive to his request for records regarding the

“National ICAC-TF Program Case No. LC-10-12-141/11-17890.” OJP informed Plaintiff of this

fact on May 31, 2017, in response to Plaintiff’s FOIA request number 17-00209.

61.    Deny. OJP does not collect SHA-1 values and does not have documents responsive to this

request.



                                                10
        Case 1:18-cv-01339-CRC Document 39 Filed 11/01/18 Page 11 of 15




62.    Deny. OJP produced records with excisions made pursuant to 5 U.S.C. § 552(b)(6).

63.    Deny. OJP conducted a search in response to Plaintiff’s FOIA request number 18-00059

and no document entitled the National ICAC-TF Program operations manual was located.

64.    The Criminal Division, admits only that it is processing Request Number CRM-300634425

and has not yet issued a final response. Defendants deny the remaining allegations of paragraph

64.

65.    The Criminal Division, admits only that it is processing Request Number CRM-300634425

and has not yet issued a final response. Defendants deny the remaining allegations of paragraph

65.

66.    Deny. OJP conducted a search in response to Plaintiff’s FOIA request number 18-00150

and no responsive records were located.

67.    Deny. DOJ produced information in response to this request that was part of Plaintiff’s

FOIA request number 18-00136.

68.    Deny. DOJ produced information in response to this request that was part of Plaintiff’s

FOIA request number 18-00136.

69.    Deny. Plaintiff did not make this request in his numerous FOIA requests. Plaintiff made

a similar request for this information as part of his FOIA request number 18-00136 but requested

information regarding funds pursuant to the PROTECT Our Children Act. As OJP explained in

its April 11, 2018, letter to the Plaintiff in response to FOIA request number 18-00136, OJP did

not receive funds pursuant to the PROTECT Our Children Act from fiscal year 2008 through 2017.

70.    OJP denies it unlawfully failed to disclose records under a FOIA request. The remainder

of this sentence is a legal conclusion to which no response is required.

71.    Deny.



                                                11
        Case 1:18-cv-01339-CRC Document 39 Filed 11/01/18 Page 12 of 15




72.    Deny.

74.    Deny.

75.    Deny. The practice and policy of OJP’s FOIA office complies 5 U.S.C. § 552(a)(6)(B).

76.    Paragraph 76 consist of a legal conclusion and, thus, no response is required. To the extent

a response is deemed required, Defendants deny the allegations.

77.    Deny.

78.    Paragraph 78 consist of a legal conclusion and, thus, no response is required. To the extent

a response is deemed required, Defendants deny the allegations.

79.    Paragraph 79 consist of a legal conclusion and, thus, no response is required. To the extent

a response is deemed required, Defendants deny the allegations.

80.    Paragraph 80 consist of a legal conclusion and, thus, no response is required. To the extent

a response is deemed required, Defendants deny the allegations.

81.    Paragraph 81 consist of a legal conclusion and, thus, no response is required. To the extent

a response is deemed required, Defendants deny the allegations.

82.    Paragraph 82 consist of a legal conclusion and, thus, no response is required. To the extent

a response is deemed required, Defendants deny the allegations.

83.    Paragraph 83 consist of a legal conclusion and, thus, no response is required. To the extent

a response is deemed required, Defendants deny the allegations.

84.    Paragraph 84 consist of a legal conclusion and, thus, no response is required. To the extent

a response is deemed required, Defendants deny the allegations.

85.    Paragraph 85 consist of a legal conclusion and, thus, no response is required. To the extent

a response is deemed required, Defendants deny the allegations.




                                               12
        Case 1:18-cv-01339-CRC Document 39 Filed 11/01/18 Page 13 of 15




86.    Paragraph 86 consist of a legal conclusion and, thus, no response is required. To the extent

a response is deemed required, Defendants deny the allegations.

87.    Paragraph 87 consist of a legal conclusion and, thus, no response is required. To the extent

a response is deemed required, Defendants deny the allegations.

88.    Paragraph 88 consist of a legal conclusion and, thus, no response is required. To the extent

a response is deemed required, Defendants deny the allegations.




                                               13
        Case 1:18-cv-01339-CRC Document 39 Filed 11/01/18 Page 14 of 15




                                           Prayer for Relief

        The remainder of the complaint sets forth Plaintiff’s prayer for relief, to which no response

is required. To the extent a response is deemed required, Defendants deny that Plaintiff is entitled

to the requested relief or to any relief in this action.

        All allegations not specifically admitted herein are denied.



Dated: November 1, 2018                 Respectfully submitted,

                                        JESSIE K. LIU, D.C. Bar No. 472845
                                        United States Attorney

                                        DANIEL F. VAN HORN, D.C. Bar No. 924092
                                        Chief, Civil Division


                                               /s/
                                        RHONDA L. CAMPBELL, D.C. Bar No. 462402
                                        Assistant United States Attorneys
                                        Civil Division
                                        555 4th Street, N.W.
                                        Washington, D.C. 20530
                                        (202) 252-2559
                                        Rhonda.campbell@usdoj.gov

                                        Counsel for United States




                                                   14
       Case 1:18-cv-01339-CRC Document 39 Filed 11/01/18 Page 15 of 15




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 2nd day of November, 2018, the foregoing Amended

Answer has been served by the postal service, postage pre-paid and addressed as follows:

JAMES PRICE
R98922-004
MIAMI
FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 779800
MIAMI, FL 33177




                                            /s/ Rhonda Campbell
                                           RHONDA CAMPBELL
                                           Assistant United States Attorney
                                           Judiciary Center Building
                                           555 Fourth Street, N.W.
                                           Washington, D.C. 20530
                                           (202) 252-2559




                                              15
